Title: Abigail Adams to Abigail Adams Smith, 27 April 1800
From: Adams, Abigail
To: Adams, Abigail (daughter of JA and AA)


				
					My dear Mrs Smith
					Philadelphia April 27th. 1800.
				
				I have been so much engaged that I have not been able to get time to write you a line this week. I have paid four visits to the Secretarie’s ladies, and took tea with them, and one to Mrs Senator Read, all of which you know by experience takes up time. we had on thursday 14 couple of young ladies and gentlemen to dine, Bingham, Hares, Whites, Wilsons, Peter’s, Rush’s, Pinckney’s, Breck’s, Reads, and Bard, & Miss Duane from New York. Whilst at dinner Thomas, rose, or rather just before I left the table, he came and whispered “suppose we have a dance this evening,” with all my heart provided it is thus accidentally struck up, but you must not sit long at table. They all came to the drawing room to tea, & in the meantime the tables were cleared, the room lighted up, and by eight o clock they were all dancing, they kept it up till 12, when they all retired. A happier or pleasanter circle I have not seen together. Maria Morris, was also of the party, & two Miss Walice’s, several of them expressed great satisfaction, coming so unexpectedly, when it was so little contemplated, said they should place it amongst the happiest evenings of their lives. You will see from the trial of Cooper, from that of three French Pirates Fries that neither calumny, treason, or Piracy, are tolerated by even Philadelphia juries. May justice and judgment be the stability of our Government, and Mercy temper justice where it can, may our laws be a terror to evil doers, whilst they encourage those who do well. I believe these decisions will work out our safety. I consider them of much greater importance than the mutiny’s on board a ship or two, one of which was occasioned by a refusal to let the sailor’s have lights, it shows however a spirit of disorder and insubordination which must be quelled and by severity if no mild measures will do. I think however that representations should be made, and precautions taken to gaurd against surprize. We should at all times be ready for defence.
				Your affectionate / Mother
				
					A. A.
				
			